The following opinion was filed April 5, 1932 :
Owen, J.
This is a companion case of Wisconsin Granite Company, a corporation, respondent, v. Industrial Commission of Wisconsin and Matilda Swafford, appellants, decided herewith (ante, p. 270, 242 N. W. 191). All of the *283questions presented in this case .were considered and decided in that, and the disposition of this case must be the same.
By the Court. — Judgment reversed, and cause remanded with instructions to enter judgment remanding the case to the Industrial Commission for further proceedings as indicated in the opinion in Wisconsin Granite Co. v. Industrial Commission and Matilda Swafford.
A motion for a rehearing was denied, with $25 costs, on June 20, 1932.